           Case 1:21-cv-06286-LTS Document 2 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUHARREM BALKANLI,

                             Plaintiff,
                                                                    21-CV-6286 (LTS)
                     -against-
                                                      ORDER DIRECTING PAYMENT OF FEES
WRONGDOERS, RESPONDENTS,                                     OR IFP APPLICATION
DEFENDANTS,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff submits a 75-page document titled, “Notice, Order and/or Rogatory

Appointment.” Although it is unclear whether Plaintiff intended to proceed pro se and bring a

civil action in this Court, the Clerk of Court opened Plaintiff’s submission as a new civil action.

To proceed with a civil action in this Court, a plaintiff must either pay $402.00 in fees – a

$350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”), submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted his document without the filing fees or an IFP application. If Plaintiff

intends to proceed with a new civil action, within thirty days of the date of this order, Plaintiff

must either pay the $402.00 in fees or submit the attached IFP application. If Plaintiff submits the

IFP application, it should be labeled with docket number 21-CV-6286 (LTS). If the Court grants

the IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See 28

U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case
            Case 1:21-cv-06286-LTS Document 2 Filed 07/26/21 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  2
